NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted February 18, 2022*
                              Decided February 23, 2022

                                        Before

                      FRANK H. EASTERBROOK, Circuit Judge

                      MICHAEL B. BRENNAN, Circuit Judge

                      AMY J. ST. EVE, Circuit Judge

No. 21-2631

MONODIP CHAUDHURI,                               Appeal from the United States District Court
    Plaintiff-Appellant,                         for the Eastern District of Wisconsin.

      v.                                         No. 18-cv-0508-bhl

INTERNATIONAL BUSINESS                           Brett H. Ludwig,
MACHINES CORPORATION,                            Judge.
     Defendant-Appellee.
                                      ORDER

       While working for IBM India in the United States, Monodip Chaudhuri was
diagnosed with a degenerative spinal disease and received short-term disability benefits
through his employer. Chaudhuri returned to India before qualifying for long-term
disability benefits, then sued IBM USA for interfering with his benefits in violation of



      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-2631                                                                          Page 2

§ 510 of the Employee Retirement Income Security Act, 29 U.S.C. § 1140. The district
court entered summary judgment for the defendant. We affirm.

       We recount the record in the light “reasonably most favorable” to Chaudhuri, the
party opposing the entry of summary judgment. See Stark v. Johnson & Johnson, 10 F.4th
823, 825 (7th Cir. 2021). Chaudhuri is an Indian citizen and an employee of IBM India.
Between 2009 and 2017, he worked on several assignments in the United States. In June
2017, two months into a three-year assignment with an American company in
Milwaukee, Wisconsin, Chaudhuri was diagnosed with a degenerative spinal disease.
He took a leave of absence and received short-term disability benefits through
IBM India’s self-funded sickness and accident plan for traveling employees. He also
hoped to obtain long-term benefits through a plan that IBM India had purchased for
employees working in the United States for more than six months per year. Under the
policy, benefits accrued for workers present in the United States after a nine-month
disability period. Chaudhuri’s H-1B visa expired in the fall of 2017, and although IBM
India sponsored his application to renew it, the United States Department of State
denied renewal because his work was not sufficiently specialized. Chaudhuri returned
to India in October 2017, before the end of his projected three-year assignment, and he
continues to work for IBM India.

       Believing that he was wrongly prevented from accessing long-term disability
benefits, Chaudhuri sued IBM USA. He alleged that IBM USA employed him while he
was stationed in the United States and that the company pressured him to return to
India and ended his assignment to prevent him from renewing his visa and using the
long-term disability policy, in violation of § 510 of the Act. After Chaudhuri amended
his complaint as of right, FED. R. CIV. P. 15(a)(1)(B), discovery proceeded for a year, but
Chaudhuri—who had counsel at the time—made no discovery requests.

      IBM USA eventually moved for summary judgment. Chaudhuri litigated the
motion pro se after his attorney withdrew, and the district court orally granted the
motion. The court explained that Chaudhuri’s claim failed as a matter of law because
IBM USA was not his employer and was a separate entity from IBM India, which
sponsored the long-term disability plan. The court added that the record contained no
evidence that IBM USA was involved with Chaudhuri’s benefits or work visa.

       Chaudhuri appeals, but instead of developing arguments that IBM USA was not
entitled to summary judgment, he mainly provides excerpts of his correspondence with
IBM India’s human-resources department about his quest for benefits. He declined to
No. 21-2631                                                                         Page 3

order the transcript of the district court’s oral ruling, failed to append the judgment,
and cites no legal authority in his brief. FED. R. APP. P. 10(b)(1), 28(a)(8)(A). We could
dismiss the appeal on these grounds, but because IBM USA supplemented the record
with the transcript and judgment, and Chaudhuri’s contentions are evident, we can
consider the merits of Chaudhuri’s appeal. See United States v. De Horta Garcia, 519 F.3d
658, 660 (7th Cir. 2008).

        Section 510 of the Act makes it unlawful for “any person to … discriminate against
a participant or beneficiary for exercising any right to which he is entitled under the
provisions of an employee benefit plan.” 29 U.S.C. § 1140. In his submissions, Chaudhuri
did not point to a factual dispute that IBM USA interfered with his employee benefits in
either way the law recognizes: (1) by taking action against him as his employer, see Dewitt
v. Proctor Hosp., 517 F.3d 944, 949 (7th Cir. 2008), or (2) by preventing him from accessing,
or failing to pay, long-term disability benefits to which he was entitled. Nauman v. Abbott
Labs., 669 F.3d 854, 857 (7th Cir. 2012).

        First, IBM USA never employed Chaudhuri so it could not have taken any
adverse employment action against him for trying to obtain benefits. The undisputed
evidence shows that IBM India and IBM USA are separate entities: IBM USA is
incorporated in Delaware and headquartered in New York, and IBM India is
incorporated and headquartered in India. As a foreign corporation, IBM India has a
“separate legal existence” from IBM USA. Motorola Mobility LLC v. AU Optronics Corp.,
775 F.3d 816, 820 (7th Cir. 2015). IBM India operates independently, with separate
payroll and human-resources departments, branch offices, and a unique domain name
for its employee email addresses. The courts have not been presented here with any
competent and admissible evidence, as the law requires, that Chaudhuri was ever
transferred to or jointly employed by IBM USA when he was worked in the
United States. Indeed, Chaudhuri’s own submissions, including his pay stub, tax
documents, and his 2017 work-assignment notice—which state, “you are an employee
of IBM India”—confirm that he was employed by only IBM India. Therefore, as the
district court concluded, Chaudhuri cannot establish that IBM USA “had any role” in
his employment, benefits, or visa. And the assignment notice shows that IBM USA also
did not control the Milwaukee assignment. Because Chaudhuri never had an
“employment relationship” with IBM USA, he cannot show that it adversely changed
his employment terms to punish his use, or potential use, of benefits. Teamsters Loc.
Union No. 705 v. Burlington N. Santa Fe, LLC, 741 F.3d 819, 826–27 (7th Cir. 2014).
No. 21-2631                                                                         Page 4

       Second, notwithstanding pleading interference with his benefits, Chaudhuri also
provided no evidence that IBM USA did anything to hinder him from accessing his
benefits through IBM India. Liability under § 510 “is not limited to employers,”
Teamsters, 741 F.3d at 821; it is unlawful for “any person to discharge, fine, suspend,
expel, discipline, or discriminate” against participants of employer-sponsored plans,
like Chaudhuri. 29 U.S.C. § 1140. Chaudhuri alleges that a manager and two colleagues
in Milwaukee pressured him to return to India before he became eligible for long-term
disability benefits. But he admitted in his deposition that all three were IBM India
employees, and that he returned to India based on the advice of two doctors. Although
Chaudhuri speculates that the doctors gave the recommendation at his employer’s
behest, it was Chaudhuri who permitted his doctors to discuss his condition with his
IBM India manager. No evidence shows that he, his doctor, or anyone from IBM India
ever contacted IBM USA about his health or any attempt to obtain benefits. He thus
cannot show that but for IBM USA’s interference, he would have received benefits
under IBM India’s plan. Id. at 826.

        Because IBM USA was not the proper defendant for his claims, Chaudhuri’s
cross-motions for summary judgment also lacked merit, making his appellate challenge
to their denial based on violations of the Federal Rules of Civil Procedure and the local
rules immaterial. Even so, there was no abuse of discretion in enforcing the rules.
See Igasaki v. Ill. Dep't of Fin. & Prof’l Reg., 988 F.3d 948, 956 (7th Cir. 2021). As was
explained at the summary judgment hearing, Chaudhuri’s cross-motions were untimely
and filed without leave. See FED. R. CIV. P. 56(b). They also did not include the proposed
statement of undisputed facts required by local rules. See E.D. WIS. CIV. L. R. 56(b)(1)(B).

                                                                              AFFIRMED